Title: Thomas Jefferson to Tobias Lear, 19 June 1813
From: Jefferson, Thomas
To: Lear, Tobias


          Dear Sir Monticello June 19. 13.
          Your letter of May 31. is but recently recieved. I had learnt with pleasure your safe arrival in the US. since it had pleased the potent Dey to break with us, to his disadvantage, to ours, & whether to yours or not you can best judge.
			 mrs Lear at least must be glad to be once more among friends.
			 I suppose we can do little with the Dey till we have peace with England. but then I would, at any expence, hunt him from the ocean. a navy equal to that object we should ever keep.
			 I sincerely congratulate you on the possession of a son whose talents & dispositions may promise unspeakable comforts to mrs Lear and yourself.
			 as you intend him for the bar, I know no state in the Union now superior to Maryland in that science.
			 in the hours of relaxation from this laborious study, (which ought to be at least half the hours of study) he will be able to enlarge the general field of
			 information with
			 the auxiliary sciences of history, ethics, politics, and to cultivate the imagination, and chasten style & taste by Poetry, and it’s kindred arts of Oratory & Rhetoric. I presume he has
			 at
			 College laid a decent foundation of Mathematics, Natural philosophy, & perhaps of M Natl history.
          I shall be much gratified if the tour you contemplate, should give us the pleasure of seeing you here. it is well to see all places, and to fix at last on what you have seen to be the best. in agriculture commerce, manufactures, this state has some advantages, which may merit to be weighed with those offered by other situations. but whatever you adopt for your future course will have all my prayers for it’s prosperity, as I tender you sincerely those for the health & happiness of mrs Lear & yourself, with the assurances of my constant & affectionate esteem
			 & respect.
          Th:
            Jefferson
        